EXHIBIT 99.1 PENN WEST EXPLORATION ANNOUNCES ITS FINANCIAL RESULTS FOR THE FOURTH QUARTER ENDED DECEMBER 31, 2012 AND 2012 YEAR-END RESERVE RESULTS FOR IMMEDIATE RELEASE, February 14, 2013 PENN WEST PETROLEUM LTD. (TSX – PWT; NYSE – PWE) (“PENN WEST”) is pleased to announce its results for the fourth quarter ended December 31, 2012 and year-end reserve results. All figures are in Canadian dollars unless otherwise stated. We are committed to maximizing the efficiency of our capital programs and the reliability of our production base while continuing to improve the company’s balance sheet. We have actively changed the balance of our asset portfolio through the disposition of non-core properties and investment in our light-oil resources, a theme that will continue in 2013. These strategies achieve a balance that provides our shareholders with a meaningful dividend as we demonstrate the value inherent in Penn West. 2012 HIGHLIGHTS · Driven primarily by oil and natural gas liquids, the company generated funds flow of $1.25 billion; · Average production of 161,195 boe (1) per day was within the guidance range of 161,000 – 163,000 boe per day and weighted approximately 65 percent to oil and liquids; · Completed net dispositions of approximately 16,500 boe per day for proceeds of approximately $1.6 billion; · Total debt at year-end was approximately $2.7 billion and resulted in a debt-to-EBITDA (2) ratio of 2.1 times; · On a proved plus probable basis, we replaced 190 percent (3) of 2012 production, excluding economic revisions and acquisition and disposition activity through the addition of approximately 110 million boe of reserves of which approximately 80 percent were crude oil and liquids; · Proved plus probable finding and development costs including future development capital improved approximately five percent year-over-year to $25.50 per boe or $23.12 per boe (4) excluding economic revisions. FOURTH QUARTER FINANCIAL AND PRODUCTION RESULTS · Funds flow (2) was $295 million ($0.62 per share – basic (2)) in the fourth quarter of 2012 compared to $437 million ($0.93 per share – basic) in the fourth quarter of 2011. Funds flow was lower in 2012 as a result of lower commodity price realizations and disposition activity; · Exploration and development capital expenditures in the fourth quarter of 2012 totalled $348 million compared to $594 million in the fourth quarter in 2011. Capital activity late in 2012 included the drilling of 31 net oil wells; · Average production in the fourth quarter of 2012 was 153,931 boe per day after the impact of net asset dispositions and weighted approximately 64 percent to oil and liquids; · We closed non-core asset dispositions during the fourth quarter for proceeds of approximately $1.3 billion. The proceeds were applied to reduce bank debt which strengthened our balance sheet; · During the fourth quarter of 2012, we recorded a net loss of $53 million ($0.11 per share – basic) compared to a net loss of $62 million ($0.13 per share – basic) in the fourth quarter of 2011. Please refer to the “Oil and Gas Information Advisory” section below for information regarding the term “boe”. The terms “funds flow”, “funds flow per share-basic” and “debt to EBITDA” are non-GAAP measures. Please refer to the “Calculation of Funds Flow” and “Non-GAAP Measures Advisory” sections below. Reserve replacement ratio is calculated by dividing reserve additions by production on a proved plus probable basis. Refer to “finding and development costs” table below for a discussion on Adjusted F&D. 2 ANNUAL FINANCIAL AND PRODUCTION RESULTS · Funds flow for 2012 was approximately $1.25 billion ($2.62 per share – basic) compared to $1.54 billion ($3.29 per share – basic) in 2011. The decline in funds flow was primarily attributed to lower commodity price realizations from wider Canadian crude oil differentials and lower natural gas prices; · Total capital expenditures in 2012 of approximately $137 million compared to $1,866 million in 2011 and were within previous guidance of $1.3 to $1.4 billion net of divestments closed to the end of the third quarter; · Average production for 2012 was 161,195 boe per day, compared to 163,094 boe per day for 2011, and was within our guidance of 161,000 to 163,000 boe per day, provided prior to the fourth quarter divestitures. Production in 2012 was weighted approximately 65 percent to oil and liquids compared to 63 percent in 2011; · For 2012, we recorded net income of $174 million ($0.37 per share – basic); a decrease from the $638 million ($1.37 per share – basic) recorded in 2011. Net income was lower in 2012 primarily due to lower revenues related to lower commodity price realizations, an impairment charge on certain of our natural gas assets as a result of lower natural gas prices, partially offset by gains on asset dispositions, and gains from risk management items. Results for 2011 included a one-time income tax recovery of $304 million as a result of our conversion to a corporation. RESERVES · We increased bookings in all key resource plays in 2012 and added approximately 110 million boe of reserves on a proved plus probable basis (2011 – 138 million boe) of which approximately 80 percent were crude oil and liquids (2011 – 73 percent). · Our 2012 reserve replacement ratio was 190 percent (2011 – 234 percent), excluding the effect of acquisitions and dispositions and economic factors. · Total working interest proved plus probable reserves were 676 mmboe at December 31, 2012 (2011 – 719 mmboe), weighted approximately 71 percent to crude oil and liquids (2011 – 71 percent) after the effect of 87 mmboe of oil weighted base asset dispositions. In 2012, we recorded gains on these net asset dispositions of $384 million (2011 – $172 million). · Adjusted finding and development (“F&D”) (1) costs in 2012 of $23.12 per boe on a proved plus probable basis, excluding economic revisions, represents in excess of a two times initial recycle ratio (2) on new light-oil development. · Including the impact of future development capital and after the effect of economic revisions, finding and development costs on a proved plus probable basis improved to $25.50 per boe in 2012 compared to $26.79 per boe in 2011. Economic revisions of approximately 10 mmboe were primarily related to base natural gas assets. · Our three-year average finding and development cost performance continues to support in excess of a two times initial recycle ratio on new light-oil development. · During 2012, contingent resource studies were completed by independent reserves evaluators on our interests in the Cardium and within the Peace River Oil Partnership which confirmed our internal estimates of significant recoverable resources in these areas. Refer to “finding and development costs” table below for a discussion on Adjusted F&D. Recycle ratio is calculated by dividing the initial netback on liquids production by finding and development costs. 2 COMMODITY ENVIRONMENT · For 2013, we currently have 55,000 barrels per day of our crude oil production hedged between US$91.55 and US$104.42 per barrel and 125,000 mcf per day of our natural gas production hedged at $3.34 per mcf. Additionally, we have 50 MW of Alberta electricity consumption fixed at $55.20 per MWh. · In 2012, WTI crude oil prices averaged US$94.17 per barrel compared to US$95.14 per barrel in 2011 and Brent averaged US$111.64 per barrel compared to US$111.11 per barrel in 2011. For 2012, Edmonton light sweet traded at an average discount of $7.97 per barrel compared to WTI (2011 – premium of $1.22 per barrel). · In the fourth quarter of 2012, WTI crude oil prices averaged US$88.20 per barrel compared to US$92.19 per barrel in the third quarter of 2012 and US$94.02 per barrel for the fourth quarter of 2011. Edmonton light sweet oil traded at a discount of $3.46 per barrel compared to WTI during the fourth quarter of 2012 (2011 – premium of $1.44 per barrel) compared to a discount of $7.40 per barrel during the third quarter of 2012. · In 2012, the AECO Monthly Index averaged $2.40 per mcf compared to $3.67 per mcf in 2011. · In the fourth quarter of 2012, the AECO Monthly Index averaged $3.06 per mcf compared to $2.19 per mcf in the third quarter of 2012 and $3.47 per mcf for the fourth quarter of 2011. DIVIDEND · On February 13, 2013, our Board of Directors declared a first quarter 2013 dividend of $0.27 per share to be paid on April 15, 2013 to shareholders of record at the close of business on March 28, 2013. Shareholders are advised that this dividend is designated as an "eligible dividend" for Canadian income tax purposes. 2 OPERATIONS UPDATE Our successful appraisal activities, our ongoing efforts to consolidate our asset base and infrastructure development during 2010 to 2012 support our shift to a capital efficient light-oil development program in 2013. Our 2013 capital program is focused on improving capital efficiencies by allocating capital to areas we have significantly de-risked from a development perspective, where we have, and expect to continue to successfully drive down costs, and where we have infrastructure capacity. We plan to reach our peak operating activity at lower levels than in 2012, enabling the utilization of optimal equipment allocations in all aspects of our development programs. This year, 150 to 210 development wells are planned primarily targeting light oil. We are also increasing focus on the reliability of base production and working to reduce our cash costs in 2013. The incremental capital added in late 2012 provided momentum as we entered 2013, which should enable us to bring more production on-stream prior to reducing operations at break-up this coming spring. To date in 2013, development costs, production deliverables and base production reliability are all on or ahead of plan. Oil Development Spearfish · Over the past few years, we have increased the predictability from this play, successfully reduced cycle times to lower costs and increased our oil processing infrastructure. Our Waskada play is a key focus in 2013 due to its attractive economics, predictable type curve and short cycle times. We plan to drill 90 to 130 wells in the area in 2013. · In 2013, drill times have been further reduced from eight to four days. We currently have five rigs operating in the area. · Our natural gas liquids extraction plant remains on plan for start-up during the second quarter of 2013. Carbonates · We have a significant land position of approximately 500,000 net acres within the Carbonates. Our drilling inventory continues to expand, targeting the large and economic accumulations of light oil. Well results have been encouraging, particularly in the Sawn Lake area, where early results continue to exceed expectations. · In 2013, we have a focused development program in the Slave Point, notably in the Sawn Lake and Swan Hills areas. During the first quarter of 2013, completion activity has continued on wells drilled and carried over from 2012. · We continue improving efficiencies in these plays. Over the past few months reduced drilling times in the Sawn Lake area have resulted in significant cost savings of between $500,000 and $900,000 per well compared to 2012. · The completion of our Sawn Lake battery expansion in late 2012, and the expansion of our gas handling capacity in the Slave Point area, should provide infrastructure capacity for several years of development activity. · In addition, we continue to advance our Enhanced Oil Recovery (“EOR”) strategy in the Slave Point in 2013 with the initiation of horizontal waterflood pilots at Sawn Lake and Otter. 2 Cardium · We are the largest landholder in the Cardium with over 600,000 net acres and have a dominant infrastructure position across the play. · The Cardium is a significant accumulation of light oil which will drive long-term growth and value creation for us due to the areal extent of the light-oil in place combined with the potential for significant recoveries using a combination of horizontal development and EOR techniques. · In 2013, our capital budget includes selective drilling in the Alder Flats and West Pembina areas and further progression on our enhanced oil recovery strategy within the trend which includes plans for two horizontal waterflood pilots in Willesden Green. · Results at our initial horizontal waterflood pilot in Pembina remain very promising, with production of 150 barrels of oil per day from three previously shut in legacy vertical wells. Viking · Over the past few years, we have consolidated our position in the area and have experienced repeatable and predictable well results. We plan to continue to high grade this asset going-forward. · During 2013, we plan to drill 25 to 30 wells primarily in the Dodsland area and expand the infrastructure to support ongoing development programs into 2014 and beyond. Exploration and Joint Ventures · We have a material Duvernay position in the liquids-rich fairway of the Willesden Green area. Our initial stratigraphic assessment well was consistent with our geological studies, and industry activities continue to support our assessment of the significant potential in this play. We plan a further stratigraphic test in 2013. · In the Peace River Oil Partnership, 2013 capital plans include continued primary recovery and thermal appraisal, additional engineering work at our Seal Main thermal pilot and Seal Main commercial project and further assessment of our Harmon Valley South thermal pilot. Our industry leading steam oil ratios continue at our Seal Main thermal pilot as it approaches the end of its second steam cycle. · In the Cordova Joint Venture, assessment and appraisal work will continue in 2013. 2 HIGHLIGHTS Three months ended December 31 Year ended December 31 % change % change Financial (millions, except per share amounts) Gross revenues (1) $ $ ) $ $ (9
